Ludeling, C. J.
The plaintiff alleges that he is the joint owner with Yictor Pierson of a painting called the. “ Firemen’s Pictures,” now on exhibition; that the sheriff has seized, at the suit of Mrs. Y. C. Burke, all the right, title, and interest of T. S. Mo'ise in said painting, and has advertised the sale thereof. He alleges that said Mo'ise does not own any portion of said painting; that petitioner and his co-proprietor for the advice and assistance given them by said Mo'ise promised to give him a part of the net profits made by the sale of the painting, if any profits be made, and that neither Mo'ise nor his creditor has any right to force a sale thereof, as the property belongs to said petitioner and said Pierson. A motion to dissolve the injunction on the face of the papers was maintained and the injunction was dissolved with damages. We think this judgment erroneous. From the allegations of the petition, it is manifest that the purchaser at the sale, if made, could have had a right to claim possession of the painting, and that it would have been *674the duty of the sheriff to deliver it to the vendee, and if the owner had stood by and permitted the sale he might have estopped himself from denying Moise’s title. The pretext that it is only the interest of Moise in the property that was seized, and that if he had no interest, nothing was seized, and no injury could result to the plaintiff, is unsound.
It is therefore ordered and adjudged that judgment on the rule and exception be overruled; and that the rule and exception be dismissed,, and that this case be remanded to be tried according to law.